As filed with the Securities and Exchange Commission on June 29, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2015 Date of reporting period:April 30, 2015 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at April 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 98.69% Aerospace & Defense - 6.03% The Boeing Co. $ General Dynamics Corp. Huntington Ingalls Industries, Inc. L-3 Communications Holdings, Inc. Lockheed Martin Corp. Vectrus, Inc.* Air Freight & Logistics - 0.64% FedEx Corp. Airlines - 2.76% Delta Air Lines, Inc. Hawaiian Holdings, Inc.* Southwest Airlines Co. Auto Components - 0.58% Cooper Tire & Rubber Co. Delphi Automotive PLC# Beverages - 2.57% Dr. Pepper Snapple Group, Inc. Monster Beverage Corp.* Biotechnology - 0.49% Gilead Sciences, Inc.* Chemicals - 9.10% CF Industries Holdings, Inc. The Dow Chemical Co. LyondellBasell Industries NV - Class A# The Mosaic Co. Olin Corp. Commercial Services & Supplies - 0.84% Cintas Corp. Communications Equipment - 3.55% Cisco Systems, Inc. Juniper Networks, Inc. Computers & Peripherals - 3.64% Apple, Inc. NetApp, Inc. Seagate Technology PLC# Construction & Engineering - 0.16% AECOM Technology Corp.* Containers & Packaging - 1.87% Ball Corp. Graphic Packaging Holding Co. Distributors - 0.79% Core-Mark Holding Co., Inc. Diversified Consumer Services - 0.82% Outerwall, Inc. Diversified Financial Services - 0.24% Moody's Corp. Diversified Telecommunication Services - 4.50% AT&T, Inc. Consolidated Communications Holdings, Inc. Frontier Communications Corp. IDT Corp. - Class B Inteliquent, Inc. Windstream Holdings, Inc. Electric Utilities - 0.47% Entergy Corp. Electronic Equipment, Instruments & Components - 0.52% Corning, Inc. Energy Equipment & Services - 3.45% Cameron International Corp.* Halliburton Co. Oil States International, Inc.* Superior Energy Services, Inc. Food & Staples Retailing - 0.17% Casey's General Stores, Inc. Food Products - 1.00% John B. Sanfilippo & Son, Inc.* Sanderson Farms, Inc. Gas Utilities - 1.13% AGL Resources, Inc. New Jersey Resources Corp. UGI Corp. Health Care Equipment & Supplies - 1.38% Edwards Lifesciences Corp.* Health Care Providers & Services - 3.36% Aetna, Inc. Anthem, Inc. Centene Corp.* ExamWorks Group, Inc.* HCA Holdings, Inc.* Quest Diagnostics, Inc. Team Health Holdings, Inc.* VCA, Inc.* Hotels, Restaurants & Leisure - 3.06% Cracker Barrel Old Country Store, Inc. Hyatt Hotels Corp. - Class A* Jack in the Box, Inc. Marriott International, Inc. - Class A Marriott Vacations Worldwide Corp. Starbucks Corp. The Wendy's Co. Household Durables - 0.96% CSS Industries, Inc. Leggett & Platt, Inc. Industrial Conglomerates - 0.37% 3M Co. Insurance - 6.34% Assurant, Inc. The Travelers Companies, Inc. Internet Software & Services - 2.51% VeriSign, Inc.* Yahoo!, Inc.* IT Services - 2.93% Fiserv, Inc.* International Business Machines Corp. MAXIMUS, Inc. Leisure Products - 0.15% Nautilus, Inc.* Machinery - 3.84% Caterpillar, Inc. The Greenbrier Companies, Inc. Illinois Tool Works, Inc. Meritor, Inc.* Terex Corp. Trinity Industries, Inc. Media - 4.62% DIRECTV* Discovery Communications, Inc. - Class A* Graham Holdings Co. - Class B Viacom, Inc. - Class B Multi-line Retail - 0.28% Dollar Tree, Inc.* Multi-Utilities - 0.27% Consolidated Edison, Inc. SCANA Corp. Oil, Gas & Consumable Fuels - 4.18% Delek US Holdings, Inc. Hess Corp. Marathon Petroleum Corp. Rex American Resources Corp.* Targa Resources Corp. Tesoro Corp. Paper & Forest Products - 0.80% Clearwater Paper Corp.* Domtar Corp. Pharmaceuticals - 1.89% Pfizer, Inc. Professional Services - 1.11% Insperity, Inc. Robert Half International, Inc. Road & Rail - 2.19% Knight Transportation, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc.* Ryder System, Inc. Union Pacific Corp. Semiconductors & Semiconductor Equipment - 2.36% Intel Corp. Micron Technology, Inc.* Skyworks Solutions, Inc. Software - 2.06% Blackbaud, Inc. Electronic Arts, Inc.* Take-Two Interactive Software, Inc.* Specialty Retail - 8.55% Bed Bath & Beyond, Inc.* GameStop Corp. - Class A Home Depot, Inc. L Brands, Inc. Lowe's Companies, Inc. Murphy USA, Inc.* O'Reilly Automotive, Inc.* The Sherwin-Williams Co. Staples, Inc. Tobacco - 0.16% Altria Group, Inc. Total Common Stocks (Cost $109,412,933) REITS - 0.12% Real Estate Investment Trusts - 0.12% Communications Sales & Leasing, Inc.* Total REITS (Cost $141,967) Total Investments in Securities (Cost $109,554,900) - 98.81% Other Assets in Excess of Liabilities - 1.19% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. REIT - Real Estate Investment Trust The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O'Shaughnessy Enhanced Dividend Fund Schedule of Investments at April 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 99.30% Aerospace & Defense - 2.29% BAE Systems PLC - ADR $ Chemicals - 2.67% BASF SE - ADR The Dow Chemical Co. LyondellBasell Industries NV - Class A# Commercial Banks - 7.07% Australia & New Zealand Banking Group Ltd. - ADR Bank of Montreal# National Australia Bank Ltd. - ADR The Toronto-Dominion Bank# Computers & Peripherals - 0.23% Seagate Technology PLC# Diversified Telecommunication Services - 24.53% AT&T, Inc. BCE, Inc.# CenturyLink, Inc. Deutsche Telekom AG - ADR Orange S.A. - ADR Telefonica S.A. - ADR Telenor ASA - ADR TeliaSonera AB - ADR Telstra Corp., Ltd. - ADR TELUS Corp.# Verizon Communications, Inc. Electrical Equipment - 1.84% ABB Ltd. - ADR Emerson Electric Co. Energy Equipment & Services - 0.17% Noble Corp. PLC# Food Products - 1.41% Unilever NV - ADR Hotels, Restaurants & Leisure - 1.04% McDonald's Corp. Insurance - 7.29% Allianz SE - ADR AXA S.A. - ADR Manulife Financial Corp.# Prudential Financial, Inc. Swiss Re AG - ADR Leisure Products - 0.27% Mattel, Inc. Media - 0.63% Sky PLC - ADR Metals & Mining - 4.03% Anglo American PLC - ADR BHP Billiton PLC - ADR Nucor Corp. Rio Tinto PLC - ADR Office Electronics - 0.82% Canon, Inc. - ADR Oil, Gas & Consumable Fuels - 21.91% BP PLC - ADR Cenovus Energy, Inc.# CNOOC Ltd. - ADR ConocoPhillips Ecopetrol S.A. - ADR Gazprom OAO - ADR Husky Energy, Inc.# PetroChina Co., Ltd. - ADR Royal Dutch Shell PLC - Class A - ADR Statoil ASA - ADR Total S.A. - ADR Paper & Forest Products - 0.45% International Paper Co. Pharmaceuticals - 6.51% GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. Semiconductors & Semiconductor Equipment - 0.88% Intel Corp. Specialty Retail - 2.89% Kingfisher PLC - ADR Staples, Inc. Textiles, Apparel & Luxury Goods - 1.48% Coach, Inc. Tobacco - 0.78% British American Tobacco PLC - ADR Wireless Telecommunication Services - 10.11% China Mobile Ltd. - ADR Vodafone Group PLC - ADR Total Common Stocks (Cost $54,093,726) PREFERRED STOCKS - 0.18% Diversified Telecommunication Services - 0.18% Telefonica Brasil S.A. - ADR Total Preferred Stocks (Cost $114,172) Total Investments in Securities (Cost $54,207,898) - 99.48% Other Assets in Excess of Liabilities - 0.52% Net Assets - 100.00% $ # U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets United States 21.6% United Kingdom 20.6% France 9.8% Hong Kong 9.7% Canada 7.3% Australia 5.3% Netherlands 4.5% Germany 3.9% Norway 3.8% Switzerland 3.4% Sweden 2.9% Spain 2.7% Russian Federation 1.8% Japan 0.8% Colombia 0.8% China 0.7% Ireland 0.2% Brazil 0.2% 100.0% O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at April 30, 2015 (Unaudited) Shares Value COMMON STOCKS - 97.99% Aerospace & Defense - 1.78% Aerojet Rocketdyne Holdings, Inc.* $ Embraer S.A. - ADR Hexcel Corp. Huntington Ingalls Industries, Inc. Spirit Aerosystems Holdings, Inc. - Class A* Air Freight & Logistics - 0.19% C.H. Robinson Worldwide, Inc. Airlines - 1.65% Alaska Air Group, Inc. China Southern Airlines Co. Ltd. - ADR Hawaiian Holdings, Inc.* JetBlue Airways Corp.* Spirit Airlines, Inc.* Auto Components - 2.85% American Axle & Manufacturing Holdings, Inc.* Cooper Tire & Rubber Co. Gentherm, Inc.* Lear Corp. Standard Motor Products, Inc. Tower International, Inc.* Visteon Corp.* Beverages - 0.51% Coca-Cola Bottling Co. Molson Coors Brewing Co. - Class B Building Products - 1.85% A.O. Smith Corp. American Woodmark Corp.* Griffon Corp. Lennox International, Inc. Capital Markets - 1.80% Calamos Asset Management, Inc. - Class A Cowen Group, Inc. - Class A* INTL FCStone, Inc.* Investment Technology Group, Inc.* Piper Jaffray Companies, Inc.* Chemicals - 2.39% A. Schulman, Inc. Celanese Corp. - Class A Huntsman Corp. International Flavors & Fragrances, Inc. KMG Chemicals, Inc. NewMarket Corp. PolyOne Corp. Commercial Banks - 0.43% Great Southern Bancorp, Inc. 18 Heartland Financial USA, Inc. Commercial Services & Supplies - 5.13% Cintas Corp. G & K Services, Inc. - Class A HNI Corp. Multi-Color Corp. Republic Services, Inc. U.S. Ecology, Inc. West Corp. Communications Equipment - 0.25% Ituran Location and Control Ltd.# Radware Ltd.*# Construction Materials - 0.77% Eagle Materials, Inc. U.S. Concrete, Inc.* Consumer Finance - 0.63% Credit Acceptance Corp.* Containers & Packaging - 3.44% Ball Corp. Bemis Co., Inc. Berry Plastics Group, Inc.* Graphic Packaging Holding Co. Rock-Tenn Co. - Class A Distributors - 1.43% Core-Mark Holding Co., Inc. Diversified Consumer Services - 0.16% Service Corp. International Diversified Financial Services - 0.88% MarketAxess Holdings, Inc. Diversified Telecommunication Services - 2.29% Consolidated Communications Holdings, Inc. Frontier Communications Corp. General Communication, Inc. - Class A* IDT Corp. - Class B Spark New Zealand Ltd. - ADR 1 Windstream Holdings, Inc. 10 Electronic Equipment, Instruments & Components - 0.63% CDW Corp. of Deleware Sanmina Corp.* Food & Staples Retailing - 1.44% Casey's General Stores, Inc. Delhaize Group - ADR Ingles Markets, Inc. - Class A Food Products - 6.25% Cal-Maine Foods, Inc. Calavo Growers, Inc. Farmer Brothers Co.* Fresh Del Monte Produce, Inc.# Gruma S.A.B. de C.V. - ADR Hormel Foods Corp. Industrias Bachoco S.A.B. de C.V. - ADR Ingredion, Inc. John B. Sanfilippo & Son, Inc.* Pilgrim's Pride Corp.* Sanderson Farms, Inc. Health Care Equipment & Supplies - 0.76% Anika Therapeutics, Inc.* Hologic, Inc.* IDEXX Laboratories, Inc.* ResMed, Inc. Health Care Providers & Services - 8.79% Almost Family, Inc.* Centene Corp.* Chemed Corp. Extendicare, Inc.# Health Net, Inc.* LifePoint Hospitals, Inc.* Molina Healthcare, Inc.* Omnicare, Inc. Patterson Companies, Inc. Select Medical Holdings Corp. Team Health Holdings, Inc.* U.S. Physical Therapy, Inc. Universal Health Services, Inc. - Class B VCA, Inc.* Hotels, Restaurants & Leisure - 13.36% Brinker International, Inc. Carnival PLC - ADR The Cheesecake Factory, Inc. Choice Hotels International, Inc. Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. Denny's Corp.* DineEquity, Inc. Hyatt Hotels Corp. - Class A* InterContinental Hotels Group PLC - ADR Jack in the Box, Inc. Marriott Vacations WorldWide Corp. Nathan's Famous, Inc.* Papa John's International, Inc. Pinnacle Entertainment, Inc.* Restaurant Brands International, Inc.# Royal Caribbean Cruises Ltd.# Sonic Corp. Speedway Motorsports, Inc. Texas Roadhouse, Inc. The Wendy's Co. Household Durables - 2.21% Bassett Furniture Industries, Inc. Hooker Furniture Corp. Leggett & Platt, Inc. Household Products - 0.18% Spectrum Brands Holdings, Inc. Insurance - 3.51% Argo Group International Holdings, Ltd.# Erie Indemnity Co. - Class A FBL Financial Group, Inc. - Class A First American Financial Corp. The Hanover Insurance Group, Inc. Mercury General Corp. Safety Insurance Group, Inc. W.R. Berkley Corp. Internet & Catalog Retail - 0.48% HSN, Inc. IT Services - 1.94% Booz Allen Hamilton Holding Corp. Broadridge Financial Solutions, Inc. Gartner, Inc.* The Hackett Group, Inc. MAXIMUS, Inc. Life Sciences Tools & Services - 0.56% Charles River Laboratories International, Inc.* PerkinElmer, Inc. Machinery - 3.17% Douglas Dynamics, Inc. The Greenbrier Companies, Inc. Hurco Companies, Inc. Kadant, Inc. NN, Inc. Trinity Industries, Inc. WABCO Holdings, Inc.* Marine - 0.40% Kirby Corp.* Media - 1.38% Cinemark Holdings, Inc. Graham Holdings Co. - Class B Metals & Mining - 0.21% Steel Dynamics, Inc. Multi-line Retail - 1.10% Burlington Stores, Inc.* Dillard's, Inc. - Class A Nordstrom, Inc. Oil, Gas & Consumable Fuels - 1.30% Panhandle Oil and Gas, Inc. - Class A Targa Resources Corp. Vermilion Energy, Inc.# Pharmaceuticals - 0.40% Depomed, Inc.* Dr. Reddy's Laboratories Ltd. - ADR Professional Services - 2.36% CRA International, Inc.* Insperity, Inc. Robert Half International, Inc. VSE Corp. Road & Rail - 4.84% ArcBest Corp. Avis Budget Group, Inc.* Heartland Express, Inc. Knight Transportation, Inc. Landstar System, Inc. Old Dominion Freight Line, Inc.* Ryder System, Inc. Saia, Inc.* Werner Enterprises, Inc. Semiconductors & Semiconductor Equipment - 4.67% Advanced Semiconductor Engineering, Inc. - ADR Amkor Technology, Inc.* Integrated Device Technology, Inc.* Micrel, Inc. MKS Instruments, Inc. Silicon Motion Technology Corp. - ADR Siliconware Precision Industries Co. - ADR Skyworks Solutions, Inc. Tessera Technologies, Inc. Software - 3.52% Blackbaud, Inc. ePlus, Inc.* FactSet Research Systems, Inc. Fair Isaac Corp. NICE-Systems Ltd. - ADR SS&C Technologies Holdings, Inc. Take-Two Interactive Software, Inc.* VASCO Data Security International, Inc.* Specialty Retail - 2.98% The Cato Corp. - Class A CST Brands, Inc. The Finish Line, Inc. - Class A Foot Locker, Inc. Murphy USA, Inc.* Sally Beauty Holdings, Inc.* Select Comfort Corp.* Textiles, Apparel & Luxury Goods - 0.83% Culp, Inc. Hanesbrands, Inc. Thrifts & Mortgage Finance - 0.74% First Defiance Financial Corp. United Community Financial Corp. Trading Companies & Distributors - 0.76% Bunzl PLC - ADR United Rentals, Inc.* Watsco, Inc. Transportation Infrastructure - 0.79% Grupo Aeroportuario del Centro Norte S.A.B. de C.V. - ADR Grupo Aeroportuario del Pacifico S.A.B. de C.V. - ADR Total Common Stocks (Cost $16,814,541) REITS - 0.55% Real Estate Investment Trusts - 0.55% Communications Sales & Leasing, Inc.* Total REITS (Cost $129,363) Total Investments in Securities (Cost $16,943,904) - 98.54% Other Assets in Excess of Liabilities - 1.46% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR - American Depository Receipt REIT- Real Estate Investment Trust The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services, LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O’Shaughnessy Funds Notes to Schedule of Investments April 30, 2015 (Unaudited) Note 1 – Securities Valuation The O’Shaughnessy Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks and preferred stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in Level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types. These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of April 30, 2015: All Cap Core Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
